UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1271



DAVID J. HAWKINS; TRACENE LEE HAWKINS,

                                             Plaintiff - Appellants,

          versus


BRIAN BERDEGUEZ, Corporal, #1271; A. ROSITCH,
Corporal, #1264; GIRARD LOMBARDI, Corporal
#2184; DENNIS HAYES, Corporal, #1074; ROBERT
F. EDWARDS, Corporal, #1293; ELIZABETH MINTS,
Lieutenant, #804, Prince George’s County
Police Department, individually and in their
official capacity; RICHARD J. WELSH, Major,
Commander, Prince George’s County Police
Department, individually and in his official
capacity; PRINCE GEORGE’S COUNTY, MARYLAND, A
body of Corporate and Politic Officer of Law,
RAY MCCASLIN, Corporal, #1087, Prince George
County Policy Department, individually and in
his official capacity; JASON LABBE; JOHN DOE,
Officer,   Prince   George’s   Count   Police
Department, individually and in his official
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-47-AW)


Submitted:   July 31, 2003                 Decided:   August 18, 2003


Before WILKINSON, TRAXLER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jonathan Y. Ai, Barbara R. Graham, Rockville, Maryland, for
Appellants.   William A. Snoddy, Associate Count Attorney, Upper
Marlboro, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David and Tracene Hawkins appeal the district court’s order

denying relief on their 42 U.S.C. § 1983 (2000) complaint alleging

violations of the Fourth Amendment.    We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. See Hawkins v. Berdeguez, No.

CA-01-47-AW (D. Md. Jan. 31, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED


                                2